Citation Nr: 1722098	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-28 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the US Navy from November 1986 to August 1991, to include service in Southwest Asia theater of operations during Operation Desert Storm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified during an October 2016 Central Office hearing that was held at the Board's offices in Washington, DC.  A transcript of this testimony is associated with the claims file.  


FINDING OF FACT

Bilateral pes planus preexisted service and increased in severity during service.


CONCLUSION OF LAW

Bilateral pes planus was aggravated by active service.  38 U.S.C.A. §§ 1131, 1132, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting the service connection issue in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.
 §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served during peacetime is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132; see VAOPGCPREC 3-2003 (July 16, 2003) (holding that, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting disease will be presumed to have been aggravated by military service when there has been an increase in the disability during service beyond its natural progress.  38 C.F.R. § 3.306(a).  This presumption can only be rebutted by clear and unmistakable evidence that the increase in severity was due to the natural progression of the disease.  In the absence of such evidence, service connection may be granted.  38 C.F.R. § 3.306(b).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, upon objective examination, the June 2011 VA examiner diagnosed bilateral pes planus.  Hence, the Veteran has a current bilateral pes planus disability.

The Veteran states that prior to service he was active in sports and did not have any problems with foot pain; as such he was unaware of having pes planus.  The Veteran is competent to report symptoms of pes planus.  Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  Additionally, a 1978 orthopedic record shows that the then 13 year old Veteran was treated for knee pain and the doctor recommended a break from football and basketball for two weeks.

During an October 1986 enlistment examination, an examiner noted that the Veteran had bilateral pes planus and noted the Veteran "denied symptoms."  As such, the Veteran is not presumed to have been in sound condition with regard to his feet when examined, accepted and enrolled in service.  Indeed, in June 2011 the VA examiner found that the Veteran's pes planus preexisted service, a finding the Veteran does not contest.

The Veteran's service treatment records (STRs) show that in September 1987 the Veteran was treated for bilateral foot pain, which he reported as having existed for "many months."  The Veteran was referred to a podiatrist.  In November 1987, the STRs show that the Veteran was placed on light duty for 12 days to include "no prolonged standing."  At the subsequent podiatry appointment later in November 1987, the Veteran was prescribed custom molded orthotics.  In November 1988, the Veteran's orders were altered to allow 20 minutes of rest for each four hours of standing based on bilateral foot pain.  In January 1989, the Veteran was seen by a podiatrist to update the pes planus treatment plan and change the orthotics.  At the Veteran's separation examination in July 1991, the examiner noted "mild pes planus."  The Veteran's STRs are therefore supportive of permanent worsening of his preexisting pes planus condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Moreover, the June 2011 VA examiner noted that there was indication of a worsening of the Veteran's pes planus by service.  

The June 2011 VA examiner acknowledged the existence of the Veteran's pes planus prior to enlistment, the development of symptoms during service based on STRs, and stated that "pes planus can be aggravated by prolonged marching and so forth," but concluded that an opinion could not be provided without resorting to mere speculation whether or not the pes planus was aggravated beyond its natural progression.

Post-service, the Veteran continues to receive treatment for his pes planus.  His treatment records show regular visits to the podiatry department for foot pain and orthotic consultations, as well as the fact that he now uses a cane to ambulate and has an abnormal gait.

During the Veteran's hearing in October 2016, he reported that he was unaware of having pes planus and that he played sports without any symptoms while growing up.  The Veteran testified that his foot problems developed shortly after entering the Navy when he was required to stand watch for 12 to 16 hours a day on the steel decks of the ship.  The Veteran testified that he still uses orthotics in addition to a cane.

Given the Veteran's contentions and the evidence of record, in conjunction with the inconclusive June 2011 medical opinion of record, the Board finds that the Veteran's pes planus did increase in severity during service.  As such, this increase triggers the application of the presumption of aggravation.  As it has not been rebutted by clear and unmistakable evidence that the increase was due to the natural progression of the disease, the Board finds that the Veteran's preexisting pes planus was aggravated by service.

Accordingly,, the evidence supports service connection for bilateral pes planus on the basis of this aggravation during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran may only be service connected for bilateral pes planus for the degree of disability over and above the degree of disability existing at the time of entrance into active service.  See 38 C.F.R. §§ 3.322, 4.22.  The appeal is granted as to that issue.


ORDER

Service connection for bilateral pes planus is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


